Case 1:19-cv-00644-DLC Document 73 Filed 10/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

sees caua cere ren ee ee ee ee ee ee x
TERRELL JAMES,
Plaintiff, 19cv644 (DLC)
-v- ORDER
NEIL STEWART and SUSAN JEFFREY,
USDC SDNY
Defendants. : DOCUMENT
; ELECTRONICALLY FILED
DOC #:
DENISE COTE, District Judge: DATE FILED: 10].23

 

 

 

 

On October 20, 2020, plaintiff submitted a letter

identifying a discovery dispute in the above-captioned action.

Defendants responded in a letter of October 22. Accordingly, it

is hereby
ORDERED that a telephonic conference is scheduled for

October 23 at 2:00 p.m. The parties shall use the following

dial-in instructions for the telephone conference:
Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

 

Dated: New York, New York
October 23, 2020 .
Lbucg Lgh Veh
ENISE COTE

United States District Judge

 
